Citation Nr: 0812196	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-34 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 20, 2000, 
for a 40 percent rating for service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted service connection 
for diabetes mellitus with hypertension, retinopathy, and 
erectile dysfunction associated with herbicide exposure with 
a rating of 20 percent effective February 5, 1988 and a 
rating of 40 percent effective March 20, 2000.  The veteran 
disagreed with the effective date assigned for the 40 percent 
rating.  This claim was remanded to the RO for further 
development in March 2007 by the Board.  


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's service-connected diabetes mellitus required 
insulin, restricted diet, and regulation of activities prior 
to March 20, 2000.

 
CONCLUSION OF LAW

An effective date earlier than March 20, 2000, for a 40 
percent disability rating for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400, 3.816, 4.120, Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for an earlier effective date for the 40 
percent disability rating for diabetes mellitus was first 
raised in his September 2002 Notice of Disagreement (NOD).  
Once a decision awarding service connection, a disability 
rating, and an effective date has been made, 38 U.S.C.A. 
§ 5013(a) notice has served its purpose and its application 
is no longer required because the claim for service 
connection has already been substantiated.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, once an NOD is 
received to the rating or effective date, the RO must develop 
or review the claim further as it deems proper under the 
regulations.  38 U.S.C.A. § 7105.  If the RO's actions do not 
resolve the disagreement, it must prepare a Statement of the 
Case (SOC) that includes: (1) a summary of the evidence in 
the case pertinent to the issue or issues with which 
disagreement has been expressed; (2) a citation to pertinent 
laws and regulations and a discussion of how such laws and 
regulations affect the agency's decision; and (3) the 
decision on each issue and a summary of the reasons for such 
decision.  38 U.S.C. § 7105(d)(1).  If the disagreement 
continues, the RO must also inform the claimant of how he can 
be awarded an earlier effective date or a higher rating based 
on the evidence and the law.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Following receipt of the September 2002 NOD, the RO sent a 
statement of the case in September 2003; correspondence in 
December 2004; and supplemental statements of the case in 
November 2004 and October 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the October 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Therefore, both the notice and duty to assist 
provisions of the law were satisfied prior to the transfer 
and certification of the veteran's case to the Board.  

The veteran originally filed a claim for service connection 
for diabetes on February 5, 1988.  That claim was denied in a 
rating decision dated April 1988.  He submitted a second 
claim for service connection for diabetes in January 2001.  
In July 2002, he was awarded service connection for type II 
diabetes mellitus as a member of a class action lawsuit and 
assigned a staged rating of 20 percent effective February 5, 
1988, and 40 percent effective March 20, 2000.  38 C.F.R. 
§ 3.816; Fenderson v. West, 12 Vet. App. 119 (1999).  He 
asserts that he is entitled to an effective date earlier than 
March 20, 2000, for the 40 percent rating because he began 
using insulin sometime between 1988 and November 1991. 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2007).  
The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 C.F.R. Part 
4 (2007).

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) is rated 40 percent disabling.  38 
C.F.R. § 4.119.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b).

In this case, the effective date of service connection was 
assigned as February 5, 1988.

However, the veteran has disagreed with the date of 
assignment of a 40 percent rating on March 20, 2000.  For 
increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim was received within one year from that date.  
Otherwise, the effective date of increase shall be the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
Therefore, the relevant inquiry in this case is when there 
was a factually ascertainable increase to a level of 
disability due to diabetes mellitus that warranted a 40 
percent rating.

The record shows that the veteran was diagnosed with diabetes 
mellitus in November 1987.  At that time, he was placed on a 
2000 calorie ADA diet and prescribed Glucotrol daily.  While 
the medical evidence confirms that he began injecting insulin 
around October 1988, it does not indicate that he was also 
advised to avoid strenuous occupational and recreational 
activities.  On the contrary, treatment notes from March 
1988, February 1989, and March 1990 show that he was 
encouraged to exercise.  The first record showing a diagnosis 
of type II diabetes mellitus is a treatment note from the 
Pensacola VA dated March 20, 2000.  However, that record does 
not show that the veteran was advised by any medical 
professional to regulate his activities (avoid strenuous 
occupational and recreational activities).

The veteran underwent a VA examination in January 2002.  The 
examiner reviewed that claims file and noted that the veteran 
was using insulin, on a restricted diet, and had restrictions 
to his activities because of his multiple medical problems.  
The examiner did not note that the veteran was advised to 
regulate his activities prior to March 20, 2000.

The competent medical evidence does not show that the 
veteran's service-connected diabetes mellitus required 
insulin, restricted diet, and regulation of activities prior 
to March 20, 2000.  There is no medical evidence of record 
dated prior to March 20, 2000, that demonstrates that any 
medical professional advised the veteran to avoid strenuous 
occupational and recreational activities.  Therefore, the 
Board finds that a factually ascertainable increase in 
disability to the level warranting a 40 percent rating was 
not shown prior to March 20, 2000.

Therefore, the Board finds that the criteria for an effective 
date earlier than March 20, 2000, for the assignment of a 40 
percent rating for diabetes mellitus are not met.  The Board 
finds that the preponderance of the evidence is against the 
claim for an earlier effective date, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

An earlier effective date than March 20, 2000, for a 40 
percent rating for service connected diabetes mellitus is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


